DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-5, 7-13 and 15-21 is appropriate. The prior arts of record fails to teach herein the filtering module is formed from a stack including an intermediate layer arranged between a first substrate and a second substrate, wherein coupling the structural layer to the MEMS device comprises bonding the structural layer to the second substrate so that the plurality of through openings directly face the cavity, and wherein removing selective portions of the filtering module includes removing, at the plurality of through openings, the first substrate completely and the intermediate layer at least partially as claimed in claim 1. Regarding claim 12, it recited wherein the filtering module is formed from a stack including an intermediate layer between a first layer and the structural layer. Regarding claim 19, it recited wherein the filtering module is formed from a Silicon-On-Insulator (SOI) stack comprising an intermediate layer of silicon oxide between first and second layers of silicon.
Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 12 and 19 are allowed.
Claims 2-5 and 7-11 are allowed for their dependency from independent claim 1.
Claims 13, 15-18 are allowed for their dependency from independent claim 12.
Claims 20 and 21 are allowed for their dependency from independent claim 19.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653     

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653